Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 9, 11, 26-27, 29, 31-32, 34, 36-37, and 39 are pending as of the response and amendments filed on 9/7/22. Claims 3, 5-8, 10, 12-25, 28, 30, 33, 35, and 38 have been canceled. Claim 39 has been newly added. 
The amendments to the specification to add sequence identification numbers to the sequences cited are acknowledged and accepted. 
The rejection of claims 26, 31, and 36 under 35 USC 112(b) is withdrawn in consideration of the amended claims.
Claims 1-2, 4, 9, 11, 13, 26-27, 29-32, and 34-37 were previously rejected under 35 USC 103 as being unpatentable over Gazit, WO 2008149353; this rejection is withdrawn in consideration of the amendments.
Claims 28, 33, and 38 were previously rejected under 35 USC 103 as being unpatentable over Gazit in view of Mark-Kappeler. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have respectfully traversed this rejection as applied to the amended claims, pointing out each of the independent claims is directed to treatment of a gonadal or fertility associated cell or tissue from or within a subject exposed to ionizing radiation. Applicants have referred to present example 7 which shows the claimed compounds can protect against and reverse damaging effects of ionizing radiation on gonadal and fertility associated cells and tissues. Applicants have submitted the examiner recognizes Gazit doesn’t teaches increased telomerase activity, much less increased fertility in cells or tissues from a subject exposed to ionizing radiation, however, the examiner has cited Mark-Kappeler for indicating treating female subjects having cancer with ionizing radiation creates a high risk of irreversible loss of ovarian tissue as motivation to administer the compounds of Gazit. Applicants have argued although Mark-Kappeler may identify a class of subjects that could benefit from fertility restoration, i.e., women that have received irradiation treatment for cancer, neither Mark-Kappeler nor Gazit provide any indication that the compounds of Gazit could fulfill this role. Applicants have further argued Mark-Kappeler indicates the risk of ovarian damage can be reduced by improvements in radiation protocols, but provides no information that the damage can be remediated pharmaceutically, and in fact Mark-Kappeler’s reference to ovarian damage as “irreversible” (sentence briding pp. 873-874) suggests no remedial action is possible.

Applicants’ arguments are not found persuasive. Gazit teaches the compounds of the instantly claimed method as telomerase activators for treating conditions capable of being affected by enhanced telomerase activation or expression, with premature ovarian failure and impaired sperm production included as conditions to be treated. As such, one of ordinary skill in the art would have found it prima facie obvious to have promoted, improved, or recovered fertility in a subject comprising contacting a gonadal cell or tissue, e.g., ovarian cells or tissue or sperm, with a compound of the instant claims, and have had a reasonable expectation of success. Although Gazit doesn’t expressly teach treating gonadal cells or tissue previously exposed to ionizing radiation, Gazit teaches the compound to enhance replicative capacity of cells, and teaches in Ex. 10 that the compounds increased DNA repair in cells having DNA fragments created by ionic radiation in an assay (p. 47, para [0200]). Furthermore, Mark-Kappeler was cited for teaching ionizing radiation as a risk factor for premature ovarian failure. Since Gazit teaches the compounds to be useful for treating infertility, such as that due to premature ovarian failure, and as Mark-Kappeler teaches exposure to ionizing radiation a risk factor for developing premature ovarian failure, one of ordinary skill in the art, upon consideration the combined teachings of Gazit and Mark-Kappeler, would have been motivated to have treated ovarian cells or tissue exposed to ionizing radiation, in a subject with premature ovarian failure, with one of the compounds of the instant claims, and have had a reasonable expectation of success. Applicants’ argument Mark-Kappeler’s reference to ovarian damage as “irreversible” (sentence bridging pp. 873-874) suggests no remedial action is possible is not found persuasive, because Gazit does teach treating premature ovarian failure and infertility, in addition to teaching the compounds increase DNA repair in cells exposed to radiation. 

Applicants have argued Gazit doesn’t indicate his compounds can reverse damage to ovarian tissue from ionizing radiation, and mentions infertility only as one of large number of such disorders including Alzheimer’s, Parkinson’s, Huntington’s, nerve damage, stroke, and age-related macular degeneration (para [0049]). Applicants have additionally argued Gazit doesn’t provide any examples showing any effect of the compounds on a gonadal or fertility-associated cell or tissue, nor does Gazit provide any example showing an ability of this compounds to protect against or reverse damage due to ionizing radiation. Applicants have further argued gonadal or fertility associated tissues have a specialized role differing from other cells in a subject, and without exemplification of compound effects on gonadal or fertility associated tissue, or on any tissue subject to ionizing radiation, it was not reasonably expected Gazit’s compounds could protect against damage to such tissues from ionizing radiation when administered before the irradiation or reverse damage when administered afterwards. 

Applicants’ arguments are not found persuasive. The rejection was based on obviousness, not anticipation. While it is acknowledged Gazit teaches the compounds to have utility for treating a variety of conditions, Gazit does teach treatment of premature ovarian failure, and male infertility related conditions, e.g., impaired sperm production with the compounds in a specific embodiment (para [095]). Gazit also teaches the compounds to increase repair in cells exposed to ionic radiation (para [0200]), albeit not specifically gonadal cells or tissue. Regarding Applicants’ argument Gazit doesn’t provide any examples showing any effect of the compounds on a gonadal or fertility-associated cell or tissue, it is maintained a prior art document can be relied upon for all that it would teach or suggest to a person of ordinary skill in the art, not just preferred embodiments or examples. See MPEP 2123(II): “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). As Gazit readily teaches the compounds for treating infertility, e.g., due to premature ovarian failure, and additionally teaches the compounds to increase repair in cells exposed to ionic radiation, and Mark-Kappeler teaches ionizing radiation exposure a risk factor for developing premature ovarian failure, it would have been prima facie obvious to have arrived at the method of the amended claims, and have had a reasonable expectation of success, in the absence of unexpected results. The 103 rejection over Gazit in view of Mark-Kappeler will be reiterated, with modification to account for the amended claims. 

Claims 1-2, 4, 9, 11, 13, and 26-38 were previously rejected for obviousness type double patenting over the claims of USP 8609736; the claims of USP 9670139; and over the claims of USP 10214481 in view of Butts and Mark-Kappeler. In response, Applicants have stated the double patenting rejections raise similar issues as under 35 USC 103 and they respond as above.

The 103 rejection over Gazit in view of Mark-Kappeler is maintained over the amended claims, as discussed previously. Therefore, the obviousness type double patenting rejections are maintained, for the reasons discussed previously and those of record. These rejections will be reiterated, with modification to account for the amendments.
Claims 1-2, 4, 9, 11, 26-27, 29, 31-32, 34, 36-37, and 39 were examined with respect to the previously elected species, compound 70, and are rejected
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 9, 11, 26-27, 29, 31-32, 34, 36-37, and 39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et. al., WO 2008/149353 A2 (publ. 12/11/2008, of record), and further in view of Mark-Kappeler et. al., Biol of Reprod., vol. 85, pp. 871-883, publ. 2011, of record.
The claims are drawn to a method of promoting, improving, recovering, or restoring fertility in a subject in need thereof comprising contacting a gonadal or fertility associated cell or tissue with the elected compound, compound 70, wherein said cell or tissue is isolated from or within a subject having been exposed to ionizing radiation.
Gazit teaches telomerase activating compounds for treating various diseases, disorders, or conditions related to telomerase activation (Title & abstract; para [001], [048]). Gazit teaches the following compounds for stimulating or increasing telomerase activity and/or expression in a cell or tissue (para [010]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Gazit teaches the use of the telomerase activating compounds to treat diseases or conditions capable of being affected by enhanced telomerase expression and/or activity, including luteal phase defect, hypogonadism, e.g., primary ovarian insufficiency (para [049]). Gazit teaches a specific embodiment for treating female infertility related conditions, including luteal phase defect, primary ovarian insufficiency, and/or diminished granulosa cell telomerase activity, as well as male infertility related conditions including impaired sperm production, impaired sperm delivery, and/or to enhance sperm and/or egg quality (para [095], [0148-0149]). Gazit teaches the method to be used in conjunction with in vitro fertilization (IVF) techniques (para [095]). Gazit teaches identifying a cell or tissue in which increased telomerase activity and/or expression is desired, and contacting the cell or tissue with a compound as previously described, wherein the cell is in a culture or within a subject or patient (para [0102]). Gazit teaches a telomerase activity compound as previously described in a pharmaceutical composition with a suitable carrier or diluent (para [0107]). Gazit further teaches increasing the replicative capacity and/or lifespan of cells comprising contacting cells ex vivo with a compound as previously described (para [0102], [0170]). Gazit teaches the methods are useful as adjunctive therapies in treating cancer, and in combination with other therapies including radiotherapy (para [0166]). Gazit exemplifies compound 70 as increasing nematode lifespan by 41% in a telomerase activity and/or expression assay (para [0201], Ex. 11; particularly, see p. 50, compound 70 in table): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have promoted, improved, recovered, or restored fertility in a subject suffering from infertility; to have promoted, improved, recovered, or restored function (e.g., fertility) to gonadal cells or tissues in a subject suffering from infertility; and to have promoted, enhanced, or improved fertility associated cell or tissue yield as part of an in vitro fertilization method comprising contacting a gonadal or fertility associated cell or tissue, e.g., sperm or egg cell in an ex vivo or in vivo method with the elected compound, compound 70 in view of the teachings of Gazit. Gazit teaches the telomerase activating compounds, of which compound 70 is exemplified, for treating both female and male associated infertility, including primary ovarian insufficiency, impaired sperm production, impaired sperm delivery, and/or to enhance sperm and/or egg quality. Gazit further teaches increasing the replicative capacity and/or lifespan of cells. As such, one of ordinary skill in the art, at the time of the invention would have been motivated to have promoted, improved, recovered, or restored fertility in a subject suffering from infertility; to have promoted, improved, recovered, or restored function to gonadal cells or tissues in a subject suffering from infertility; and to have promoted, enhanced, or improved fertility associated cell or tissue yield as part of an in vitro fertilization method comprising contacting a gonadal or fertility associated cell or tissue, e.g., ovary, or sperm or egg cell with the elected compound, compound 70, in view of the teachings of Gazit, with a reasonable expectation of success. 
Gazit teaches as discussed previously, however, treatment of infertility in a subject having been exposed to ionizing radiation is not expressly taught.
Mark-Kappeler teaches women are born with a finite number of ovarian follicles which are slowly depleted during their reproductive years until the onset of menopause (Abstract). Mark-Kappeler teaches the rate of loss of primordial follicles depends on a combination of genetic and environmental factors (Abstract). The formation of individual primordial follicles occurs shortly before birth in humans (p. 871, right col., last para-p. 872, left col., top para). Mark-Kappeler teaches numerous clinical studies have evaluated the effects of anticancer therapies, e.g., radiation therapy on female fertility, with the evidence that such therapies frequently result in irreversible loss of ovarian function, with radiation therapy linked to acceleration of ovarian follicle loss (p. 873, left col., last para-right col., top para). Particularly, ionizing radiation is highly correlated with ovarian follicle loss, irreversible ovarian damage, and a risk factor for premature ovarian failure (p. 873, right col., last para-p. 874, left col., top para). Women exposed to total body irradiation or irradiation of the pelvic area are more likely to suffer irreversible ovarian damage compared to irradiation of other bodily areas (p. 873, right col., last para-p. 874, left col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated infertility in a subject exposed to ionizing radiation from cancer therapy, e.g., ovarian cells or primordial follicles exposed to ionizing radiation, comprising contacting the cell or tissue with the elected compound, compound 70, in view of the teachings of Gazit and Mark-Kappeler. Gazit teaches telomerase activation compounds, including compound 70, for treating infertility in males and females, including primary ovarian insufficiency, and to increase the replicative capacity and/or lifespan of cells, while Mark-Kappeler teaches exposure to ionizing radiation from cancer treatment is correlated to irreversible ovarian damage and ovarian insufficiency as well as accelerated loss of primordial follicles. As female patients exposed to ionizing radiation as part of cancer therapy are at increased risk of infertility and primary ovarian insufficiency, it would have been prima facie obvious to have contacted a gonadal cell or tissue in a female that has been exposed to ionizing radiation with the telomerase activity compound 70, in order to treat infertility, primary ovarian insufficiency, and/or to increase egg quality, with a reasonable expectation of success. Regarding the limitation of claim 2, “wherein promoting, improving, recovering or restoring fertility in a subject beneficially modulates gonadotropin expression or steroid hormone expression in terms of timing or quantity or a combination thereof, or improves follicle maturation in terms of timing or quantity or a combination thereof”, Gazit teaches the telomerase activating compounds, including compound 70, for treating infertility, comprising contacting a cell or tissue, e.g., ovary, or sperm or egg cell with a telomerase activating compound. It would have been prima facie obvious that by treating infertility in a subject as recited by the instant claims, comprising practicing the same active step, the result of treatment would have been the same as recited by instant claim 2. See MPEP 2112.02: “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 9, 11, 26-27, 29, 31-32, 34, 36-37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8609736 B2  in view of Butts et. al., J. Clin. Endocrinol. Metab., vol. 94(12), pp. 4835-4843, publ. 2009, and Mark-Kappeler et. al., Biol of Reprod., vol. 85, pp. 871-883, publ. 2011. The claims are drawn to a method of promoting, improving, recovering, or restoring fertility in a subject in need thereof comprising contacting a gonadal or fertility associated cell or tissue with a compound of formula I:  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.
The claims of US ‘736 are drawn to a method of stimulating or increasing telomerase activity in a cell or tissue of a subject comprising contacting the cell or tissue of a subject with an effective amount of a compound of formula I: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. The compounds used in the instantly claimed method substantially overlap structurally with those used in the method claimed in US ‘736, e.g., R1-R9 overlap and R10=methyl. Although the claims of US ‘736 are drawn to activation of telomerase activity in a cell or tissue of a subject, and not to promoting, improving, recovering, or restoring fertility in a cell or tissue of a subject as recited by the instant claims, these methods would have been prima facie obvious in view of Butts. Butts teaches a relationship between telomere length and telomerase activity was studied in women with infertility and ovarian insufficiency (Title & abstract). Butts teaches primary ovarian insufficiency as a spectrum of declining ovarian function and reduced fertility due to decreases in the initial follicle number, an increase in follicle destruction, or poor follicular response to gonadotropin stimulation (p. 4835-p. 4836, 1st para). The studied female patients were undergoing IVF (p. 4836, right col., beginning with subjects and clinical procedures-p. 4837, left col., top 2 lines). Butts teaches normal healthy ovaries and oocytes express telomerase activity, and it has been suggested active telomerase allows for proper follicle formation (p. 4836, right col., 2nd para). Butts teaches limited granulosa cell proliferative capacity, granulosa cell telomeric shortening, and diminished telomerase activity as characteristics of females with ovarian insufficiency (p. 4839, right col., last para-p. 4840, left col., top para; p. 4841, left col., last para-right col., top para). It would have been prima facie obvious to have applied the method claimed in US ‘736 of stimulating or increasing telomerase activity in a cell or tissue of a subject comprising contacting the cell or tissue of a subject with an effective amount of a compound of formula I, to treat infertility in female subjects with ovarian insufficiency, as Butts teaches women with ovarian insufficiency and infertility who were undergoing IVF have diminished telomerase capacity of the granulosa cells, with a reasonable expectation of success. Regarding the limitation of claim 2, “wherein promoting, improving, recovering or restoring fertility in a subject beneficially modulates gonadotropin expression or steroid hormone expression in terms of timing or quantity or a combination thereof, or improves follicle maturation in terms of timing or quantity or a combination thereof”, it would have been prima facie obvious by applying the method claimed in US ‘736 to treat a subject having infertility with the same compounds, the results of treatment would have been the same as recited by instant claim 2. The method claimed in US ‘736 doesn’t recite treating cells or tissues exposed to ionizing radiation. However, Mark-Kappeler teaches women are born with a finite number of ovarian follicles which are slowly depleted during their reproductive years until the onset of menopause (Abstract). Mark-Kappeler teaches the rate of loss of primordial follicles depends on a combination of genetic and environmental factors (Abstract). The formation of individual primordial follicles occurs shortly before birth in humans (p. 871, right col., last para-p. 872, left col., top para). Mark-Kappeler teaches numerous clinical studies have evaluated the effects of anticancer therapies, e.g., radiation therapy on female fertility, with the evidence that such therapies frequently result in irreversible loss of ovarian function, with radiation therapy linked to acceleration of ovarian follicle loss (p. 873, left col., last para-right col., top para). Particularly, ionizing radiation is highly correlated with ovarian follicle loss, irreversible ovarian damage, and a risk factor for premature ovarian failure (p. 873, right col., last para-p. 874, left col., top para). Women exposed to total body irradiation or irradiation of the pelvic area are more likely to suffer irreversible ovarian damage compared to irradiation of other bodily areas (p. 873, right col., last para-p. 874, left col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have applied the method claimed in US ‘736 to increase telomerase activity in a subject treated for infertility and exposed to ionizing radiation from cancer therapy, e.g., ovarian cells or primordial follicles exposed to ionizing radiation, comprising contacting the cell or tissue with a compound of formula I, in consideration of the teachings of Butts and Mark-Kappeler, with a reasonable expectation of success. The method claimed in the instant application and the method claimed in US ‘736 are as such obvious over each other in view of the cited art and are not patentably distinct. 

Claims 1-2, 4, 9, 11, 26-27, 29, 31-32, 34, 36-37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9670139 B2  in view of Butts et. al., J. Clin. Endocrinol. Metab., vol. 94(12), pp. 4835-4843, publ. 2009, and Mark-Kappeler et. al., Biol of Reprod., vol. 85, pp. 871-883, publ. 2011. The instant claims are drawn to a method of promoting, improving, recovering, or restoring fertility in a subject in need thereof comprising contacting a gonadal or fertility associated cell or tissue with a compound of formula I: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The method claimed in US ‘139 is drawn to stimulating or increasing telomerase expression or activity in a cell or tissue of a subject comprising contacting the cell or tissue with an effective amount of a compound having the following structural formula: 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
; or 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
; or
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
. 
The compounds used in the instantly claimed method substantially overlap structurally with those used in the method claimed in US ‘139, e.g., R1-R10 and Z overlap with R1, R2, R3, R, and X (see particularly claim 5 of US ‘139, compound 70, which is included within formula I of the instant claims wherein Z is carbon; R1, R3, R4, R6, R7, and R9=bromo; R2, R5, and R8=methoxy). Although the claims of US ‘139 are drawn to activation of telomerase activity in a cell or tissue of a subject, and not to promoting, improving, recovering, or restoring fertility in a cell or tissue of a subject as recited by the instant claims, these methods would have been prima facie obvious in view of Butts. Butts teaches a relationship between telomere length and telomerase activity was studied in women with infertility and ovarian insufficiency (Title & abstract). Butts teaches primary ovarian insufficiency as a spectrum of declining ovarian function and reduced fertility due to decreases in the initial follicle number, an increase in follicle destruction, or poor follicular response to gonadotropin stimulation (p. 4835-p. 4836, 1st para). The studied female patients were undergoing IVF (p. 4836, right col., beginning with subjects and clinical procedures-p. 4837, left col., top 2 lines). Butts teaches normal healthy ovaries and oocytes express telomerase activity (p. 4836, right col., 2nd para). Butts teaches limited granulosa cell proliferative capacity, granulosa cell telomeric shortening, and diminished telomerase activity as characteristics of females with ovarian insufficiency (p. 4839, right col., last para-p. 4840, left col., top para; p. 4841, left col., last para-right col., top para). It would have been prima facie obvious to have applied the method claimed in US ‘139 of stimulating or increasing telomerase activity in a cell or tissue of a subject comprising contacting the cell or tissue of a subject with an effective amount of a compound of formula I, to treat infertility in female subjects with ovarian insufficiency, as Butts teaches women with ovarian insufficiency and infertility who were undergoing IVF have diminished telomerase capacity of the granulosa cells, with a reasonable expectation of success. Regarding the limitation of claim 2, “wherein promoting, improving, recovering or restoring fertility in a subject beneficially modulates gonadotropin expression or steroid hormone expression in terms of timing or quantity or a combination thereof, or improves follicle maturation in terms of timing or quantity or a combination thereof”, it would have been prima facie obvious by applying the method claimed in US ‘139 to treat a subject having infertility with the same compounds, the results of treatment would have been the same as recited by instant claim 2. The method claimed in US ‘139 doesn’t recite treating cells or tissues exposed to ionizing radiation. However, Mark-Kappeler teaches women are born with a finite number of ovarian follicles which are slowly depleted during their reproductive years until the onset of menopause (Abstract). Mark-Kappeler teaches the rate of loss of primordial follicles depends on a combination of genetic and environmental factors (Abstract). The formation of individual primordial follicles occurs shortly before birth in humans (p. 871, right col., last para-p. 872, left col., top para). Mark-Kappeler teaches numerous clinical studies have evaluated the effects of anticancer therapies, e.g., radiation therapy on female fertility, with the evidence that such therapies frequently result in irreversible loss of ovarian function, with radiation therapy linked to acceleration of ovarian follicle loss (p. 873, left col., last para-right col., top para). Particularly, ionizing radiation is highly correlated with ovarian follicle loss, irreversible ovarian damage, and a risk factor for premature ovarian failure (p. 873, right col., last para-p. 874, left col., top para). Women exposed to total body irradiation or irradiation of the pelvic area are more likely to suffer irreversible ovarian damage compared to irradiation of other bodily areas (p. 873, right col., last para-p. 874, left col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have applied the method claimed in US ‘139 to increase telomerase activity in a subject treated infertility and exposed to ionizing radiation from cancer therapy, e.g., ovarian cells or primordial follicles exposed to ionizing radiation, comprising contacting the cell or tissue with a compound of formula I, in consideration of the teachings of Butts and Mark-Kappeler, with a reasonable expectation of success. The method claimed in the instant application and the method claimed in US ‘139 are as such obvious over each other in view of the cited art and are not patentably distinct. 

Claims 1-2, 4, 9, 11, 26-27, 29, 31-32, 34, 36-37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10214481 B2 in view of Butts et. al., J. Clin. Endocrinol. Metab., vol. 94(12), pp. 4835-4843, publ. 2009, and Mark-Kappeler et. al., Biol of Reprod., vol. 85, pp. 871-883, publ. 2011. The instant claims are drawn to a method of promoting, improving, recovering, or restoring fertility in a subject in need thereof comprising contacting a gonadal or fertility associated cell or tissue with a compound of formula I: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The claims of US ‘481 are drawn to a method of stimulating or increasing telomerase activity in a cell or tissue of a subject comprising contacting the cell or tissue of a subject with an effective amount of a compound of formula VI: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
. The compounds of formula VI of the method claimed in US ‘481 are included within compounds of formula VI recited by the instantly claimed method (see instant claim 13). Although the claims of US ‘481 are drawn to stimulation or increase of telomerase activity in a cell or tissue of a subject, and not to promoting, improving, recovering, or restoring fertility in a cell or tissue of a subject as recited by the instant claims, these methods would have been prima facie obvious in view of Butts. Butts teaches a relationship between telomere length and telomerase activity was studied in women with infertility and ovarian insufficiency (Title & abstract). Butts teaches primary ovarian insufficiency as a spectrum of declining ovarian function and reduced fertility due to decreases in the initial follicle number, an increase in follicle destruction, or poor follicular response to gonadotropin stimulation (p. 4835-p. 4836, 1st para). The studied female patients were undergoing IVF (p. 4836, right col., beginning with subjects and clinical procedures-p. 4837, left col., top 2 lines). Butts teaches normal healthy ovaries and oocytes express telomerase activity (p. 4836, right col., 2nd para). Butts teaches limited granulosa cell proliferative capacity, granulosa cell telomeric shortening, and diminished telomerase activity as characteristics of females with ovarian insufficiency (p. 4839, right col., last para-p. 4840, left col., top para; p. 4841, left col., last para-right col., top para). It would have been prima facie obvious to have applied the method claimed in US ‘481 of stimulating or increasing telomerase activity in a cell or tissue of a subject comprising contacting the cell or tissue of a subject with an effective amount of a compound of formula I, to treat infertility in female subjects with ovarian insufficiency, as Butts teaches women with ovarian insufficiency and infertility who were undergoing IVF have diminished telomerase capacity of the granulosa cells, with a reasonable expectation of success. Regarding the limitation of claim 2, “wherein promoting, improving, recovering or restoring fertility in a subject beneficially modulates gonadotropin expression or steroid hormone expression in terms of timing or quantity or a combination thereof, or improves follicle maturation in terms of timing or quantity or a combination thereof”, it would have been prima facie obvious by applying the method claimed in US ‘481 to treat a subject having infertility with the same compounds, the results of treatment would have been the same as recited by instant claim 2. The method claimed in US ‘481 doesn’t recite treating cells or tissues exposed to ionizing radiation. However, Mark-Kappeler teaches women are born with a finite number of ovarian follicles which are slowly depleted during their reproductive years until the onset of menopause (Abstract). Mark-Kappeler teaches the rate of loss of primordial follicles depends on a combination of genetic and environmental factors (Abstract). The formation of individual primordial follicles occurs shortly before birth in humans (p. 871, right col., last para-p. 872, left col., top para). Mark-Kappeler teaches numerous clinical studies have evaluated the effects of anticancer therapies, e.g., radiation therapy on female fertility, with the evidence that such therapies frequently result in irreversible loss of ovarian function, with radiation therapy linked to acceleration of ovarian follicle loss (p. 873, left col., last para-right col., top para). Particularly, ionizing radiation is highly correlated with ovarian follicle loss, irreversible ovarian damage, and a risk factor for premature ovarian failure (p. 873, right col., last para-p. 874, left col., top para). Women exposed to total body irradiation or irradiation of the pelvic area are more likely to suffer irreversible ovarian damage compared to irradiation of other bodily areas (p. 873, right col., last para-p. 874, left col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have applied the method claimed in US ‘481 to increase telomerase activity in a subject treated infertility and exposed to ionizing radiation from cancer therapy, e.g., ovarian cells or primordial follicles exposed to ionizing radiation, comprising contacting the cell or tissue with a compound of formula I, in consideration of the teachings of Butts and Mark-Kappeler, with a reasonable expectation of success. The method claimed in the instant application and the method claimed in US ‘481 are as such obvious over each other in view of the cited art and are not patentably distinct. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 1-2, 4, 9, 11, 26-27, 29, 31-32, 34, 36-37, and 39 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627